Citation Nr: 0320447	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-19 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 
percent for the service connected left elbow disability prior 
to June 3, 1999.

2.  Entitlement to an increased rating in excess of 20 
percent for the service connected left elbow disability from 
June 3, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1963.

This appeal arises from an August 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO).  


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  The examiner should 
provide complete range of motion findings 
for the left elbow to include flexion and 
extension.  The examiner should also 
indicate the normal range of motion for 
flexion and extension of the elbow.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the left elbow, and whether 
there is likely to be additional range of 
motion loss of the service connected left 
elbow due to any of the following:  (1) 
pain on use, including flare-ups;  (2) 
weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the examiner is unable to provide any of 
the above clinical findings, it should be 
so indicated as part of the written 
record.  Each of the above criteria must 
be addressed by the examiner.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



